In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00394-CV
     ___________________________

           IN RE H.M., Relator




             Original Proceeding
360th District Court of Tarrant County, Texas
       Trial Court No. 360-700860-21


   Before Birdwell, Kerr, and Womack, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Specifically,

we deny relator’s request to issue a writ directing the trial court to withdraw or

reconsider its October 11, 2021 order granting real party in interest’s request to

decline jurisdiction, and we deny relator’s request to order the trial court to withdraw

its November 18, 2021 order on real party in interest’s petition for writ of habeas

corpus.   Accordingly, relator’s petition for writ of mandamus and motion for

emergency relief are denied. We lift our November 30, 2021 stay order.

                                                      Per Curiam

Delivered: December 13, 2021




                                           2